This is an appeal from a judgment of the Madison Circuit Court in favor of appellee in an action brought by appellants against appellee in which they sought to reform a warranty deed conveying certain real estate from appellants to appellee. The only error assigned for reversal is the overruling of appellants' motion for a new trial. The causes alleged for a new trial were, that the decision of the court is not sustained by sufficient evidence and that the decision of the court is contrary to law.
In that portion of their brief devoted to "Propositions and Authorities" appellants have failed to set out under a separate heading of the error relied upon for reversal, 1, 2.  separately numbered points. Appellants have set out six separate abstract propositions of law, but no one of them is applied to the assigned error, nor is any one of said propositions addressed to either of the causes assigned as reason for a new trial. Because of appellant's failure to comply with rule 22 of this court, previous to its revision effective November 15, 1933, it follows that no question is presented for our consideration. The argument cannot supply this omission.Noel v. Van Fleit (1933), 205 Ind. 657, 187 N.E. 632; Daily
v. Smith (1918), 66 Ind. App. 393, 118 N.E. 312; Johann RealtyCorporation v. Kirkpatrick (1934), 99 Ind. App. 70, 177 N.E. 907, 189 N.E. 843; Metropolitan, etc., Co. v. Peabody
(1934), 99 Ind. App. 307, 192 N.E. 323.
Judgment affirmed. *Page 470